Detailed Action1
Election/Restriction
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-9 and 17-20 in the reply filed on May 24, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 recites applying the coating material with varying thicknesses depending on a location of the gear.  The location of the gear is not defined.  It could refer to the location of the gear within the wind turbine or the location of the gear when being coated.  Based on a review of the specification, it appears applicant intended to recite that the coating thickness varies at different locations on the gear.  Namely, that certain portions of the tooth receive a thicker coating.  But examiner cannot presume that to be the case and has therefore examined the actual claim language.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 & 3-9 rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0136962 to Hasan
Claim 1 recites a method for manufacturing a gear of a gearbox of a wind turbine.  Hasan relates to a method of fabricating a gear of a wind turbine gearbox.  See Hasan [0001].  Hasan further teaches that the Hasan teaches forming a base of the gear via…casting with the gear having a plurality of teeth.  See Hasan [0047].  Hasan further teaches applying a coating material to at least a portion of the base of the gear and at least a portion of the plurality of gear teeth of the gear via an additive manufacturing process so as to increase a hardness of the portions of the base and the plurality of gear teeth that includes the coating material.  See Hasan [0045].  Hasan differs from claim 1 only in that claim 1 recites that the gear compris[es] at least one of a planet gear or a sun gear and that the outer circumferential surface of the gear [has] a plurality of gear teeth.  Hasan, by contrast, teaches fabricating and coating a ring gear (145, 165) with an interior circumferential surface having the gear teeth (149).  See e.g. Hasan Fig. 9.  Yet Hasan also teaches that the gearbox system being assembled includes planet and sun gears.  See Hasan Fig. 5.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to fabricate these other gears using the same method and techniques as the ring gear of Hasan.  Such a modification would have been predictably because all of the gears operate in the same environment, experience the same stresses and forces, and are of the same order of magnitude in size.  Thus, a fabrication system for the ring gear would predictable produce a suitable sun or planet gear as well.
Claim 3 recites forming the base with one or more voids through a thickness thereof defined between the inner circumferential surface and the outer circumferential surface so as to minimize a weight of the gear.  Applicant’s specification provides no enablement for the process of designing the gear voids to ensure the gear is balanced and durable with such voids.  It merely states that such voids are placed in the gear.  Enablement is therefore only present if such voids were already well known in the art in wind turbine planetary gears.  It is examiner’s belief that this is the case.  Thus, it would have been obvious to put such voids in the gears of Hasan for weight savings.  If applicant disputes that such voids were well known in the art, an enablement rejection will be issued in subsequent office actions.
Regarding claim 4, Hasan teaches the additive manufacturing process comprises at least one of cold spraying, thermal spray, laser cladding, binder jetting, material jetting, directed energy deposition, or powder bed fusion.  See Hasan [0048].  Claim 5 recites applying the coating material to at least one side of the plurality of gear teeth, a root of the gear teeth, or a tip of the gear teeth.  Hasan teaches coating the gear teeth.  This would be inferred to include some of, if not all, of the above teeth sections.  
Claim 6 recites applying the coating material with varying thicknesses depending on a location of the gear.  Assuming that this refers to the location of the gear into the win turbine, it would have been obvious as a matter of common sense that different gears, with different diameters and purposes, would experience different load profiles.  Thus, it further would have been obvious as a matter of common sense to tailor the coating thickness according to the expected load.
Regarding claim 7, Hasan teaches using at least one of boron nitride, aluminum oxide, silicon carbide, tungsten carbide, or a nickel-based alloy.  See Hasan [0045].  Regarding claim 8, Hasan teaches forming the base of the gear from at least one of steel, cast steel, iron, or ductile iron.  See Hasan [0047].  Hasan further teaches hobbing or grinding the plurality of gear teeth after applying the coating material as recited in claim 9.  See Hasan [0049].

Claims 2, 17, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0136962 to Hasan in view of U.S. 2012/0108380 to Dinter.
Claim 2 recites forming a journal bearing on the other of the inner circumferential surface or the outer circumferential surface opposite the plurality of gear teeth via the additive manufacturing process.  Hasan does not teach forming a journal bearing on a sun or planet gear.  But it would have been obvious to modify Hasan to include this step in view of Dinter.  Dinter relates to fabricating slide bearings for planetary gears of wind turbine.  See Dinter [0002] and [0007].  Specifically, Dinter teaches that by coating the planetary gear shafts and bearings with a sleeve structure, they can match performance of more expensive and complex roller bearing systems.  See Dinter [0007] and [0023].  It would have been obvious to modify Hasan to perform such a coating process to obtain this benefit.
Claim 17 contains the same limitation, merely without several features of claim 1 and is rejected for the same reasons as claim 2.  Claim 18 recites the additive manufacturing process comprises at least one of cold spraying, thermal spray, laser cladding, binder jetting, material jetting, directed energy deposition, or powder bed fusion.  Dinter does not teach a specific coating method for when coating is used.  But Hasan teaches that the above techniques are known and predictably work to coat wind turbine gears.  Thus, it would have been obvious and predictable to use one of these techniques.  See MPEP 2143(D).  Claim 19 recites that the coating material comprises at least one of boron nitride, aluminum oxide, silicon carbide, tungsten carbide, or a nickel-based alloy.  Dinter does not teach using these materials, but Dinter does teach that after forming the journal sleeve it may then further be coated with a top coat for improved durability.  See Dinter [0041].  Dinter is silent as to the materials used for this top coat.  But it would have been obvious to use the existing durability coating materials of Hasan for this coat, as these materials are already being effectively used in the gear as a coating.  See MPEP 2143(D).  Regarding claim 20 both Hasan and Dinter teach using steel.  See Hasan [0047] and Dinter [0041]. 

Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0104577 to Hansen in view of U.S. 2018/0106294 to Hiramatsu and Applicant Admitted Prior Art (AAPA).
Regarding claim 1, Hansen relates to a method of forming and then coating the pitch bearing of a wind turbine.  See Hansen [0001]-[0003].  Hansen teaches that coating the gear teeth with zinc or chrome both hardens the teeth and reduces corrosion, which in combination lengthen the service life of the bearing.  See Hansen Hansen also teaches that the wind turbine has a gear box (21) which would have at least one of a planet gear or a sun gear.  See Hansen [0022] and Fig. 3.  It would have been obvious as a matter of common sense that the benefits of hardening and anti-corrosion of gear teeth would be applicable to the teeth of these gears as well.  Thus, Hansen teaches applying a coating material to at least a portion of the base of the gear and at least a portion of the plurality of gear teeth of the gear…so as to increase a hardness.  Hansen does not explicitly teach using an additive manufacturing process.  Rather, it is silent as to the method of application.  Yet one of ordinary skill would know that some type of coating process would be required and would look to similar art for suitable coating methods.  Hiramatsu teaches coating a wind turbine bearing ring with a similar zinc coating.  See Hiramatsu [0007]-[0010].  Hiramatsu teaches thermally spraying the coating on, which is an additive manufacturing method.  See Hiramatsu [0010].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to modify Hansen to use the thermal spray technique taught by Hiramatsu.  Hansen does not teach how the base gear of the gearbox is formed prior to coating.  But AAPA teaches that such gears are normally forged.  See Specification [0004].  Thus, it would have been obvious to provide forged gears for subsequent coating.  
Claim 3 recites forming the base with one or more voids through a thickness thereof defined between the inner circumferential surface and the outer circumferential surface so as to minimize a weight of the gear.  Applicant’s specification provides no enablement for the process of designing the gear voids to ensure the gear is balanced and durable with such voids.  It merely states that such voids are placed in the gear.  Enablement is therefore only present if such voids were already well known in the art in wind turbine planetary gears.  It is examiner’s belief that this is the case.  Thus, it would have been obvious to put such voids in the gears of Hasan for weight savings.  If applicant disputes that such voids were well known in the art, an enablement rejection will be issued in subsequent office actions.
Regarding claim 4, Hiramatsu teaches thermal spray.  Claim 5 recites applying the coating material to at least one side of the plurality of gear teeth, a root of the gear teeth, or a tip of the gear teeth.  Hansen teaches coating the gear teeth.  This would be inferred to include some of, if not all, of the above teeth sections.  Claim 6 recites applying the coating material with varying thicknesses depending on a location of the gear.  Assuming this refers to the location of the gear into the wind turbine, it would have been obvious as a matter of common sense that different gears, with different diameters and purposes, would experience different load profiles.  Thus, it further would have been obvious as a matter of common sense to tailor the coating thickness according to the expected load.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”